Co HF SD HD NW BP WO NHN &

Nw N N N NY NY NN ND Be ew ew ie ee ew ee Oe
eo ND MAM BF YW YD = SD OD wm HI DH HW BR WD HB BS

Case 1:19-cr-02032-SMJ ECF No. 116 filed 09/30/19 PagelD.349 Page 1 of 2

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA, )
_. )
Plaintiff, ) NO. L:cr- 19 . 2032-gyq- 1
V. } DEFENDANT’S STATEMENT
) OF REASONS IN SUPPORT
James Dean Cloud , ) OF THE MOTION TO
) CONTINUE TRIAL
Defendant. )
My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to

go to trial within a seventy-day period. My attorney has also advised me that a continuance of the
trial is needed, and we discussed the reasons for a continuance.

A motion to continue the trial has been filed.

My attorney has advised me, and I understand that, if the Court grants the motion to
continue that all time between the date the motion to continue was filed and the new date for trial
will be excluded from the speedy-trial period under the Speedy Trial Act.

After reviewing the motion and discussing the reasons for the requested continuance with
my attorney, I knowingly and voluntarily ask this Court to grant that motion to continue and reset
the trial date from its current date of _ 10/28/2019 to a date not later than 94/27/2020

for the following reasons as found in 18 U.S.C. § 3161; Finish reviewing all discovery,

hire responsive experts in numerous areas (DNA, fingerprint, ballistics, eyewitness ID),

 

interview witnesses, contemplate pretrial motions, and continue preparation for any possible

 

intention by the United States to pursue capital charges.

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 1 Rev. 3/8/2016

 

 
Oo OO SI DN OW BR Ww YO eS

No NY NY NY NO YD NY DD Rea ea ee ea eg
oOo ry Dn UW FF WwW NY F& DF OO HSI DR NW BP WO YY KF CO

Case 1:19-cr-02032-SMJ ECF No. 116 filed 09/30/19 PagelD.350 Page 2 of 2

 

 

 

 

I declare under penalty of perjury that the foregoing is true and Ad!

 

Defendant
Date: G-5 9-19

I have read this form and discussed the pro
Counsel for efendant
Date: 2 (

I have translated this form into a language in which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have
not offered not given advice nor personal opinions.

 

Interpreter (printed name)

 

Interpreter (signature)

Date:

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 2 Rev. 3/8/2016

 
